Citation Nr: 0941747	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to 
September 1954.  His decorations include the Combat 
Infantryman Badge.  The Veteran died in late-2005.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for cause 
of the Veteran's death.  The appellant filed a timely appeal 
of this decision to the Board.


FINDINGS OF FACT

1.  The Veteran died in late-2005 at the age of 73; the 
immediate cause of the Veteran's death as shown on the death 
certificate was gunshot wound to the posterior chest - hand 
gun; and no other conditions were identified as significant 
in contributing to the Veteran's death.  

2.  At the time of the Veteran's death, he was service-
connected for posttraumatic stress disorder (PTSD), rated as 
30 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral hearing loss, rated as 
noncompensable.

3.  Resolving all reasonable doubt in the appellant's favor, 
the Veteran's service-connected PTSD contributed materially 
in producing or accelerating the Veteran's death.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for the cause of the Veteran's death.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Cause of the Veteran's Death

The appellant principally argues that the Veteran's service-
connected PTSD contributed to cause the Veteran's death.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board will grant the benefit 
sought under the "benefit-of-the-doubt" rule, which provides 
that where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant is 
to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the Veteran's death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009); Lathan v. Brown, 7 
Vet. App. 359 (1995).  Accordingly, service connection for 
the cause of a Veteran's death may be demonstrated by showing 
that the Veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2);  Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994). 

Here, the evidence in the claims file shows that the Veteran 
died in late-2005 at the age of 73.  The immediate cause of 
the Veteran's death as shown on the death certificate was 
gunshot wound to the posterior chest - hand gun.  No other 
conditions were identified as significant in contributing to 
the Veteran's death.  

At the time of the Veteran's death, the Veteran was service-
connected for PTSD, rated as 30 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.
 
The facts in this case indicate that the Veteran was shot by 
a deputy from the Carter County Sheriff's Department during a 
domestic dispute.  Specifically, an incident report from the 
Sheriff's Department showed that on November [redacted], 2005, 
deputies were dispatched to [redacted] in response to shots 
fired.  The report indicated that a 911 caller reported that 
a man carrying a gun was walking up the road.  A witness 
reported hearing 5 shots and a woman screaming for help.  The 
witness indicated that he thought the screaming was coming 
from [redacted].  Three deputies went to [redacted]
and walked to the front door to make contact.  A shot was 
fired, apparently from a shotgun.  The deputies took cover 
behind their vehicles.  The deputies then learned that the 
appellant was in [redacted], and a 911 call reported that 
the Veteran had made it onto the front porch of the address 
where the appellant was located.  The deputies ordered the 
Veteran to put his weapon down, but he instead began to break 
a front window with the butt of the shotgun.  The officers 
attempted several times to verbally disarm the Veteran.  
Eventually, shots were fired to keep the Veteran from getting 
to the appellant, as well as for the safety of the officers.  
The Veteran sustained a gunshot wound to the posterior chest 
and died.

The appellant contends that the Veteran's PTSD substantially 
caused the Veteran's behavior the night of November [redacted], 2005, 
and therefore also substantially caused his death.  In a 
Statement In Support Of Claim (VA Form 21-4138) dated in 
February 2007, the appellant explained that she had been 
married to the Veteran for over 35 years.  She indicated that 
his experiences in the Korean War had become increasingly 
bothersome to the Veteran, especially in the last two years 
of his life.  He was said to have become moody and had lost 
interest in almost everything.  He did not want to be left 
alone, to the point where the appellant had to quit her job 
to be with him constantly.  He cried almost daily, and would 
sometime sleep most of the day.  The increase in his symptoms 
had coincided with his diagnosis of PTSD and his treatment at 
the local VA medical center.

A VA outpatient treatment record dated in May 2005 shows that 
the Veteran had been evaluated for his PTSD.  It was 
indicated that he reported feeling depressed, sad, with 
nightmares, flashbacks, and he would avoid talking about the 
war.  The Veteran began to sob, while elaborating that he 
would have dreams of Heartbreak Ridge, of people trying to 
kill him, and of bodies of those killed in Korea.  He 
described hyperstartle response and indicated that he did not 
like to be around people.  When asked what his future held 
for him, he replied that his future would be a short one, but 
then added that he was not suicidal.  The diagnosis was 
severe, chronic, delayed PTSD.  A Global Assessment of 
Functioning (GAF) code of 45 was assigned, which is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A lay statement from the Veteran's sister-in-law dated in 
February 2007 shows that the Veteran was said to have 
experienced considerable combat situations during the Korean 
War.  He was said not to talk about such experiences often, 
but would at times act as if he was reliving them.  It was 
indicated that several years prior to his death, he began to 
withdraw.  He ceased his outdoor activities; did not want to 
see friends; and began making unwise decisions.  It was also 
indicated that about a year prior to his death, he withdrew 
completely from reality, becoming both suicidal and 
homicidal.  He would take several prescription medications.  
He demanded that the appellant quit her job and stay home to 
take care of him.  The appellant had communicated to her that 
she had been afraid to go to sleep at night because of his 
bizarre behavior which ultimately led to his death.

A lay statement dated from the Veteran's sister dated in 
February 2007 shows that his behavior began to change in the 
two years prior to his death.  In addition, in the six months 
preceding his death, he stopped driving his car and had the 
appellant drive him everywhere.  He was said to have become 
moody, ill tempered, and very depressed.  He would repeat 
things over and over, and lost all interest in life.  He was 
also said to be on a lot of medication which did not seem to 
help.  He was said to have lost all touch with reality.

A lay statement from the neighbors of the Veteran dated in 
February 2007, shows that it was indicated that the Veteran 
was shot on their front porch on the night that he died.  The 
neighbors explained that the Veteran was a good neighbor for 
many years, but that over the course of the last year of his 
life, his behavior had changed.  It was indicated that the 
Veteran had become afraid of the sound of fireworks, as it 
reminded him of the war.  It was added that on the night of 
his death, something had made him snap.  The Veteran as they 
knew him would have never tried to take his wife's life or to 
harm the neighbors.  When he was shot by he police, he had 
been laying on his stomach, under their porch swing, with his 
shotgun beside him.  It appeared as though he had been re-
living a part of the war.

A lay statement from a friend of the Veteran, received by the 
RO in March 2007, shows that the Veteran was said to have 
been a best friend for 60 years.  They would hunt, fish, and 
go to many different places together.  The friend indicated 
that he had never known the Veteran to cry over the course of 
the years, but that during the last year of his life, he 
would cry over almost nothing at all.  He lost interest in 
the old things that they used to do together.

A lay statement from the Veteran's son, received by the RO in 
March 2007, shows that during the year prior to his death, 
the Veteran's behavior was said to have changed 
significantly.  He was no longer active; he would sit around 
the house for days and would not speak to anyone; he would 
stare into space; he would break down and cry for no reason; 
and would not communicate that anything was wrong.  He added 
that the change in his behavior was very noticeable to all 
that interacted with him.

A private medical record from E. E. Perry, M.D., dated in 
November 2007, shows that it was indicated that the Veteran 
had applied for service connection for PTSD, and that this 
may have contributed to his death.

In order to determine whether the Veteran's PTSD contributed 
substantially or materially to his death, in August 2007, the 
Veteran's claims file was referred to a VA examiner for an 
opinion.  The examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The Veteran's medical history was noted for the records, 
including his diagnosed PTSD.   The examiner noted that the 
Veteran's recent PTSD symptoms did not endorse homicidal or 
suicidal ideation.  It was also noted that there was no 
history of violence in the Veteran's records, and no history 
of perceptual abnormalities or delusions.  After a review of 
the evidence, the examination concluded that an opinion as to 
whether or not PTSD was involved in the Veteran's death could 
not be provided without resorting to mere speculation.

In light of the foregoing and resolving reasonable doubt in 
the appellant's favor, the Board finds that although the 
Veteran's service-connected PTSD did not directly cause his 
death, it did appear to contribute substantially or 
materially to cause his death.  In this regard, the Board 
finds probative the May 2005 VA outpatient treatment record 
which showed that he had been having symptoms of depression, 
nightmares, flashbacks, isolation, increased startle 
response, and that he harbored a belief that his future would 
be a short one due to his disability.  Moreover, he was 
diagnosed with severe, chronic, delayed PTSD, and was given 
GAF of 45, which suggested serious symptoms (e.g., suicidal 
ideation and severe obsessional rituals).

The Board also finds probative the November 2007 opinion of 
Dr. Perry in which it was indicated that the PTSD may have 
contributed to his death.  The Board recognizes that the 
United States Court of Appeals for Veterans Claims (Court) 
has specifically rejected the "treating physician rule"(which 
would afford greater weight to the opinion of a Veteran's 
treating physician over the opinion of a VA or other 
physician), however, the Board is obligated to consider and 
articulate reasons or bases for its evaluation of the 
evidence submitted by a treating physician.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  The Board finds that the 
opinion of Dr. Perry was definitive and although not 
necessarily based upon a review of the Veteran's claims file, 
was based on a history that was consistent with that found in 
the claims file as the Veteran had been diagnosed with severe 
PTSD.  It is, therefore, found to carry probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board has also considered the August 2007 opinion of the 
VA examiner.  However, the examiner indicated that she could 
not provide an opinion, either positive or negative, as to a 
relationship between the Veteran's PTSD and his death.  She, 
in part, based this on the fact that the Veteran's recent 
PTSD symptoms had not endorsed homicidal or suicidal 
ideation.  This is not the case as evidenced by the May 2005 
VA outpatient treatment record which endorsed that the 
Veteran harbored a belief that his future would be short, and 
that his GAF is suggestive of  serious symptoms, 
characteristic of suicidal ideation.  As such, the Board 
finds that this opinion is not probative as to whether or not 
the Veteran's PTSD contributed materially to his death.

The Board also finds probative the extensive lay evidence 
setting forth a marked increase in the Veteran's PTSD 
symptomatology over the course of the final year of his life.  
The statements are consistent in their descriptions of the 
Veteran's behavior, and suggest that his symptoms were most 
apparent on the night that he died.  The Veteran's neighbor 
went as far as to describe that the Veteran appeared to be 
reliving his experience in the Korean War on the night that 
he was shot by police.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to both pertinent medical and lay 
evidence in evaluating a claim to disability or death 
benefits.  See Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  The United State Court of Appeal for the 
Federal Circuit (Federal Circuit) has explicitly rejected the 
view that "competent medical evidence is required ... [when] 
the determinative issue involves either medical etiology or a 
medical diagnosis."  Id.; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence 
as set forth above as to the Veteran's symptoms associated 
with his PTSD at the time of his death.  The Board also finds 
that the opinion of Dr. Perry is at the very least in 
equipoise with the other competent medical evidence of 
record, and there is no competent medical evidence of record 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  In light of foregoing, and the Federal 
Circuit's recent decision in Davidson, the Board finds that 
service connection is warranted for the cause of the 
Veteran's death.  Accordingly, the claim will be granted on 
the basis of the application of benefit of the doubt in the 
appellant's favor.


ORDER

Service connection for cause of the Veteran's death is 
granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


